DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Z. Szalay, M. Szalai, B. Tóth, T. Tettamanti and V. Tihanyi, "Proof of concept for Scenario-in-the-Loop (SciL) testing for autonomous vehicle technology," 2019 IEEE International Conference on Connected Vehicles and Expo (ICCVE), 2019, pp. 1-5, doi: 10.1109/ICCVE45908.2019.8965086. And here in after will be referred as Szalay. 

Regarding Claim 1,  Szalay teaches a computer-implemented method ( Page 1. Col.2 : “The SciL concept is the extended version of the Traffic-in-the-Loop (TiL) simulation method which was primarily created for testing the autonomous driving functions in collision critical situations using real target objects on a proving ground [6].”), comprising: 

obtaining, by a computing system comprising one or more computing devices, data indicative of a target interaction between an autonomous vehicle and a mobile test device in an environment (Page 2 Col.3 : “Based on the moving VUT, the software can plan the trajectory of the movable objects and time the action of other disturbances and infrastructural elements”); 

obtaining, by the computing system, motion planning data generated by an autonomy computing system of the autonomous vehicle while operating within the environment (Page 2 Col.3 : “During the test the VUT is mounted with a localization unit therefore the actual position and movement of the VUT can be registered in the simulation and control software, establishing the basis for the Digital Twin.”); 

determining, by the computing system, one or more motion parameters for the mobile test device based at least in part on the motion planning data and the data indicative of the target interaction; and generating, by the computing system, one or more control commands for the mobile test device based at least in part on the one or more motion parameters ( Page 2 Col.3 : “For example, when in the virtual simulation the control software instructs a moveable object, at the same time it automatically triggers a virtual signal for the real target object. This signal or sign is transferred also via radio communication and hence becomes real when the object receives this information and takes the respective action or movement immediately. In this way it starts the test protocol and becomes a real obstacle or target for the VUT and its sensor or perception layer”).  

Similarly Claims 9 and 17 are rejected . 

Regarding Claim 2, Szalay teaches the computer-implemented method of claim 1, wherein the computing system is remotely located from the mobile test device ( Fig 1 reproduced below: here Simulation and Control Software as connected wireless hence is remotely located.), the method further comprising: transmitting, from the computing system to the mobile test device, the one or more control commands (Page 2 Col.3 : “For example, when in the virtual simulation the control software instructs a moveable object, at the same time it automatically triggers a virtual signal for the real target object. This signal or sign is transferred also via radio communication and hence becomes real when the object receives this information and takes the respective action or movement immediately.”).

    PNG
    media_image1.png
    724
    943
    media_image1.png
    Greyscale
.  
Similarly Claim 10 is rejected . 

Regarding Claim 3, Szalay teaches the computer-implemented method of claim 1, wherein the computing system is local with the mobile test device (Fig 1), the method further comprising: providing, by the computing system, one or more control signals to one or more control devices to control the mobile test device based on the one or more control commands (Page 2 Col.3 : “For example, when in the virtual simulation the control software instructs a moveable object, at the same time it automatically triggers a virtual signal for the real target object. This signal or sign is transferred also via radio communication and hence becomes real when the object receives this information and takes the respective action or movement immediately.”)  

Similarly Claim 11 is rejected . 

Regarding Claim 4, Szalay teaches the computer-implemented method of claim 1, further comprising: generating, by the computing system, the data indicative of the target interaction between the autonomous vehicle and the mobile test device, where the data indicative of the target interaction includes data indicative of at least one of a target geographic location, a target velocity of the mobile test device, or a target orientation of the mobile test device ( Page 2 Col.3 : “For example, when in the virtual simulation the control software instructs a moveable object, at the same time it automatically triggers a virtual signal for the real target object. This signal or sign is transferred also via radio communication and hence becomes real when the object receives this information and takes the respective action or movement immediately. In this way it starts the test protocol and becomes a real obstacle or target for the VUT and its sensor or perception layer”).  
  
Similarly Claim 12 is rejected . 

Regarding Claim 5, Szalay teaches the computer-implemented method of claim 1, wherein obtaining motion planning data generated by the autonomy computing system of the autonomous vehicle comprises:  48obtaining data indicative of a first motion plan prior to the autonomous vehicle executing the first motion plan; and obtaining data indicative of a second motion plan prior to the autonomous vehicle executing the second motion plan; and wherein the data indicative of the first motion plan is obtained prior to the data indicative of the second motion plan ( Page 4 Col.8 : “To begin the valet parking scenario, the human driver of the VUT has to call the vehicle with a smart-phone application, then with a reversing maneuver the VUT starts moving. After reversing into the right position, the VUT starts to follow a pre-defined trajectory. When the VUT reaches the edge of the activation radius of the Virtual-VRU the control software activates the virtual pedestrian of the Digital Twin to cross the road. The VUT recognizes the danger caused by Virtual-VRU and avoids the collision with a braking maneuver. When the virtual pedestrian leaves the area, the VUT continues its way until it reaches the activation radius of the real VRU dummy, where the control software now activates the real VRU dummy pedestrian to cross the road just in front of the VUT. This results a similar situation, but in this case the VRU dummy is detected by the real LiDAR sensor of the vehicle. The VUT automatically applies the brakes and stops safely before the real pedestrian dummy. After the pedestrian crossed, the VUT exits from the Logistic Yard and reaches the human driver's position, thus finishes the valet parking scenario.” : here pre-defined trajectory  are first motion and similarly continuing on the the point where real dummy is activated is interpreted as second motion plan).  

Similarly Claims 13 and 18 are rejected . 

Regarding Claim 7, Szalay teaches the computer-implemented method of claim 1, wherein determining one or more motion parameters for the mobile test device based at least in part on the motion planning data and the data indicative of the target interaction comprises: determining one or more interaction points for the target interaction between the autonomous vehicle and the mobile test device; determine a target interaction time for the target interaction at the one or more interaction points based at least in part on the motion planning data for the autonomous vehicle; and determine a motion trajectory for the mobile test device based at least in part on the one or more interaction points and the target interaction time (Page 4 Col.8 : “To begin the valet parking scenario, the human driver of the VUT has to call the vehicle with a smart-phone application, then with a reversing maneuver the VUT starts moving. After reversing into the right position, the VUT starts to follow a pre-defined trajectory. When the VUT reaches the edge of the activation radius of the Virtual-VRU the control software activates the virtual pedestrian of the Digital Twin to cross the road. The VUT recognizes the danger caused by Virtual-VRU and avoids the collision with a braking maneuver. When the virtual pedestrian leaves the area, the VUT continues its way until it reaches the activation radius of the real VRU dummy, where the control software now activates the real VRU dummy pedestrian to cross the road just in front of the VUT. This results a similar situation, but in this case the VRU dummy is detected by the real LiDAR sensor of the vehicle. The VUT automatically applies the brakes and stops safely before the real pedestrian dummy. After the pedestrian crossed, the VUT exits from the Logistic Yard and reaches the human driver’s position, thus finishes the valet parking scenario.”).  

Similarly Claims 15 and 20 are rejected . 

Regarding Claim 8, Szalay teaches the computer-implemented method of claim 1, further comprising:  49obtaining motion planning data generated by the autonomy computing system of the autonomous vehicle in association with the targeted interaction; comparing the motion planning data with one or more validation criteria for the autonomous vehicle; and generating validation data associated with the autonomous vehicle based on comparing the motion planning data with one or more validation criteria Page 4 Col.8 : “To begin the valet parking scenario, the human driver of the VUT has to call the vehicle with a smart-phone application, then with a reversing maneuver the VUT starts moving. After reversing into the right position, the VUT starts to follow a pre-defined trajectory. When the VUT reaches the edge of the activation radius of the Virtual-VRU the control software activates the virtual pedestrian of the Digital Twin to cross the road. The VUT recognizes the danger caused by Virtual-VRU and avoids the collision with a braking maneuver. When the virtual pedestrian leaves the area, the VUT continues its way until it reaches the activation radius of the real VRU dummy, where the control software now activates the real VRU dummy pedestrian to cross the road just in front of the VUT. This results a similar situation, but in this case the VRU dummy is detected by the real LiDAR sensor of the vehicle. The VUT automatically applies the brakes and stops safely before the real pedestrian dummy. After the pedestrian crossed, the VUT exits from the Logistic Yard and reaches the human driver’s position, thus finishes the valet parking scenario.” Also Page 4 -5 : “In the near future the SciL system can play an important role in the development, testing and validation of autonomous vehicles. The paper presented the SciL testing theory, the complete test environment where SciL was implemented and the results of the proof of concept demonstration at ZalaZONE. Building on the experience gained, a complex but well-structured system can be built in the future where vehicle manufacturers can reproducibly test their ADAS, highly automated or autonomous vehicle functions according to their needs. One great advantage of the SciL concept is that the most critical scenarios can be selected and tested in virtual reality, i.e. with the same toolset the validation test can be carried out reproducibly in reality.”) .

Similarly Claim 16 is rejected . 

Allowable Subject Matter
Claims 6, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2020238097A1 discloses a testing method for an autonomous vehicle comprises: an actual vehicle control data acquisition module (101) used to acquire operation control data; a testbed (102) used to generate a reaction force according to the operation control data and scenario information, and acquire, according to the reaction force, state data of the autonomous vehicle; a scenario model establishment module (103) used to establish a traffic scenario model, a traffic flow model, an autonomous vehicle kinetic model, and an environment sensing sensor model, and acquire position data of the autonomous vehicle; and an evaluation module (104) used to calculate, according to the position data and the state data, a report value for evaluating a traveling state of the autonomous vehicle. The invention combines a scenario model comprising traffic flow data and the testbed, and accordingly enables realistic testing of the capabilities of an autonomous vehicle, such as environment identification, identification response time and response manner for dangerous situations, and the safety and stability of an independent recognition capability in a complex traffic environment.
CN 111179585B discloses the invention provides a site test method and a site test device for an automatic driving vehicle, which are used for acquiring real traffic scene data in advance, acquiring current site environment data when the automatic driving vehicle to be tested is subjected to site test, matching the current site environment data with the real traffic scene data to acquire corresponding traffic scene data from a real traffic scene data set, taking the traffic scene data acquired by matching as test scene data, automatically controlling the motion trail of a traffic participant, issuing a target task to the automatic driving vehicle to be tested, and further realizing the test of the automatic driving vehicle to be tested. Real traffic scene data are adopted as test data to carry out real vehicle test, real traffic environment is better met, real validity of test results can be improved, in addition, the whole field test process does not need to manually control each traffic participant, and safety of the test process is improved. Based on a large amount of road data analysis, the probability of different types of scenes can be quantized, and the accuracy of test results is improved.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668